FILE COPY




                              Court of Appeals
                   Twelfth Court of Appeals District at Tyler

                                  BILL OF COSTS
                          Court of Appeals No. 12-14-00227-CV

                                 Trial Court No. 14CCL-102

Leenoris Barnes

Vs.

Shuntia Wheeler
DOCUMENTS FILED                         AMOUNT       FEE PAID BY
Motion fee                                  $10.00   Erin L Groce
Reporter's record                        $1,918.40   Leenoris Barnes
Clerk's record                              $75.00   ERIN L. GROCE
Motion fee                                  $10.00   U.Lawrence Boze
Supreme Court chapter 51 fee                $50.00   U.Lawrence Boze
Indigent                                    $25.00   U.Lawrence Boze
Filing                                     $100.00   U.Lawrence Boze
Required Texas.gov efiling fee              $20.00   U.Lawrence Boze
TOTAL:                                   $2,208.40

I, Cathy S. Lusk, Clerk of the Court of Appeals, Twelfth Court of Appeals District at Tyler,
Texas, certify that the above copy of the Bill of Costs is true and correct. GIVEN UNDER MY
HAND AND SEAL OF SAID COURT, at Tyler, this 10th day of April 2015, A.D.

                                               CATHY LUSK, CLERK


                                               By:_____________________________
                                                  Katrina McClenny, Chief Deputy Clerk